

116 HR 6411 IH: Emergency Advance Refill Notification Act of 2020
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6411IN THE HOUSE OF REPRESENTATIVESMarch 27, 2020Mrs. McBath (for herself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Employee Retirement Income Security Act of 1974, title XXVII of the Public Health Service Act, and the Internal Revenue Code of 1986 to require group health plans and health insurance issuers offering group or individual health insurance coverage to provide notices relating to prescription drug refills to individuals covered under such plans or coverage who reside in emergency areas during emergency periods.1.Short titleThis Act may be cited as the Emergency Advance Refill Notification Act of 2020.2.Requiring prescription drug refill notifications during emergencies(a)ERISA(1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:716.Provision of prescription drug refill notifications during emergencies(a)In generalA group health plan, and a health insurance issuer offering health insurance coverage in connection with a group health plan, that provides benefits for prescription drugs under such plan or such coverage shall provide to each participant or beneficiary under such plan or such coverage who resides in an emergency area during an emergency period—(1)not later than 5 business days after the date of the beginning of such period with respect to such area (or, the case of the emergency period described in section 2(d)(2) of the Emergency Advance Refill Notification Act of 2020, not later than 5 business days after the date of the enactment of this section), a notification (written in a manner that is clear and understandable to the average participant or beneficiary)—(A)of whether such plan or coverage will waive, during such period with respect to such a participant or beneficiary, any time restrictions under such plan or coverage on any authorized refills for such drugs to enable such refills in advance of when such refills would otherwise have been permitted under such plan or coverage; and(B)in the case that such plan or coverage will waive such restrictions during such period with respect to such a participant or beneficiary, that contains information on how such a participant or beneficiary may obtain such a refill; and(2)in the case such plan or coverage elects to so waive such restrictions during such period with respect to such a participant or beneficiary after the notification described in paragraph (1) has been provided with respect to such period, not later than 5 business days after such election, a notification of such election that contains the information described in subparagraph (B) of such paragraph. (b)Emergency area; emergency periodFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists—(1)an emergency or disaster declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and(2)a public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act..(2)Clerical amendmentThe table of contents of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 714 the following:Sec. 715. Additional market reforms. Sec. 716. Provision of prescription drug refill notifications during emergencies..(b)PHSASubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:2730.Provision of prescription drug refill notifications during emergencies(a)In generalA group health plan, and a health insurance issuer offering group or individual health insurance coverage, that provides benefits for prescription drugs under such plan or such coverage shall provide to each participant, beneficiary, or enrollee enrolled under such plan or such coverage who resides in an emergency area during an emergency period—(1)not later than 5 business days after the date of the beginning of such period with respect to such area (or, the case of the emergency period described in section 2(d)(2) of the Emergency Advance Refill Notification Act of 2020, not later than 5 business days after the date of the enactment of this section), a notification (written in a manner that is clear and understandable to the average participant, beneficiary, or enrollee)—(A)of whether such plan or coverage will waive, during such period with respect to such a participant, beneficiary, or enrollee, any time restrictions under such plan or coverage on any authorized refills for such drugs to enable such refills in advance of when such refills would otherwise have been permitted under such plan or coverage; and(B)in the case that such plan or coverage will waive such restrictions during such period with respect to such a participant, beneficiary, or enrollee, that contains information on how such a participant, beneficiary, or enrollee may obtain such a refill; and(2)in the case such plan or coverage elects to so waive such restrictions during such period with respect to such a participant, beneficiary, or enrollee after the notification described in paragraph (1) has been provided with respect to such period, not later than 5 business days after such election, a notification of such election that contains the information described in subparagraph (B) of such paragraph. (b)Emergency area; emergency periodFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists—(1)an emergency or disaster declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and(2)a public health emergency declared by the Secretary pursuant to section 319..(c)IRC(1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9816.Provision of prescription drug refill notifications during emergencies(a)In generalA group health plan that provides benefits for prescription drugs under such plan shall provide to each participant or beneficiary enrolled under such plan who resides in an emergency area during an emergency period, not later than 5 business days after the date of the beginning of such period with respect to such area (or, the case of the emergency period described in section 2(d)(2) of the Emergency Advance Refill Notification Act of 2020, not later than 5 business days after the date of the enactment of this section)—(1)a notification (written in a manner that is clear and understandable to the average participant or beneficiary)—(A)of whether such plan will waive, during such period with respect to such a participant or beneficiary, any time restrictions under such plan on any authorized refills for such drugs to enable such refills in advance of when such refills would otherwise have been permitted under such plan; and(B)in the case that such plan will waive such restrictions during such period with respect to such a participant or beneficiary, that contains information on how such a participant or beneficiary may obtain such a refill; and(2)in the case such plan elects to so waive such restrictions during such period with respect to such a participant or beneficiary after the notification described in paragraph (1) has been provided with respect to such period, not later than 5 business days after such election, a notification of such election that contains the information described in subparagraph (B) of such paragraph. (b)Emergency area; emergency periodFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists—(1)an emergency or disaster declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and(2)a public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act..(2)Clerical amendmentThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 9816. Provision of prescription drug refill notifications during emergencies..(d)Effective dateThe amendments made by this section shall apply with respect to—(1)emergency periods beginning on or after the date of the enactment of this Act; and(2)the emergency period relating to the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus.